      Case 3:17-cr-00829-BEN Document 38 Filed 06/02/20 PageID.158 Page 1 of 2



 1
 2
 3
 4
 5                            UNITED STATES DISTRICT COURT
 6                          SOUTHERN DISTRICT OF CALIFORNIA
 7   UNITED STATES OF AMERICA,                           Case No.: 17-cr-829 BEN
 8                                      Plaintiff,
 9   v.                                                  ORDER DENYING MOTION TO
                                                         REDUCE SENTENCE
10   JOSE RICARDO GALLEGOS
                                                         [Dkt. No. 36]
     REVILLA,
11
                                      Defendant.
12
13
            Defendant moves for a reduction in his sentence under 18 U.S.C. § 3582(c),
14
     arguing that amendment 782 to the Sentencing Guidelines warrants the modification.
15
            Section 3582(c)(2) establishes a two-step inquiry for sentence reduction
16
     proceedings. At the first step, the court decides eligibility for sentence reduction by
17
     determining whether the reduction is consistent with applicable policy statements issued
18
     by the Sentencing Commission. United States v. Hernandez-Martinez, 933 F.3d 1126,
19
     1130 (9th Cir. 2019), cert. denied, 140 S. Ct. 879, 205 L. Ed. 2d 491 (2020); see also
20
     Dillon v. United States, 560 U.S. 817, 826 (2010). “The policy statement applicable to
21
     § 3582(c)(2), United States Sentencing Guidelines Manual (“U.S.S.G.”) § 1B1.10,
22
     authorizes a sentence reduction if, but only if, the retroactive amendment has the “‘effect
23
     of lowering the defendant's applicable Guidelines range.’” Id. (citing U.S.S.G.
24
     §1B1.10(a)(2)(B)). To apply this policy statement, a court determines whether the
25
     Guidelines range is lowered by calculating the amended Guidelines range that would
26
     have been applicable to the defendant if the relevant Guidelines had been in effect at the
27
     time the defendant was sentenced. Id. But that determination is not the end of the
28

                                                     1
      Case 3:17-cr-00829-BEN Document 38 Filed 06/02/20 PageID.159 Page 2 of 2



 1   eligibility inquiry. “Another provision of the policy statement . . . generally prohibits
 2   sentence reduction if the original term of imprisonment is below the lower end of the
 3   amended Guidelines range.” Id. (citing § 1B1.10(b)(2)(A)).
 4         Defendant does not qualify for a sentence modification under amendment 782.
 5   Defendant was convicted of importation of methamphetamine and importation of
 6   cocaine, both in violation of 21 U.S.C. §§ 952 and 960. He was sentenced in September
 7   2017 (after the amendment to the drug offense Guidelines) to 60-months in prison on
 8   both counts to run concurrently. In his Plea Agreement, Defendant admitted to importing
 9   10.5 kilograms of methamphetamine and 9.54 kilograms of cocaine and agreed to a base
10   offense level of 38. Based on the Plea Agreement and information at sentencing that the
11   drug quantity of methamphetamine was 8.6 kilograms (actual), the Court hereby makes
12   supplementary findings that Defendant is more likely than not responsible for 8.6
13   kilograms of methamphetamine (actual) and 8.0 kilograms of cocaine. United States v.
14   Mercado-Moreno, 869 F.3d 942, 957 (9th Cir. 2017) (“It is sufficient for the district court
15   to consider the amount of the new threshold in the retroactive amendment, here 4.5
16   kilograms, and determine whether a preponderance of the evidence in the record indicates
17   that the defendant is more likely than not responsible for that amount.”).
18         Defendant’s Sentencing Guidelines range was calculated on a base offense level of
19   38. The amended Guidelines were applied at the time of sentencing and began with the
20   agreed base offense level of 38 for a quantity of 8.6 kilograms of methamphetamine
21   (actual). After the adjustments, including a four-level downward adjustment for fast
22   track, the resulting Guidelines range was 108 to 135-months. Defendant’s 60-months
23   sentence was well below the low-end of the amended Guidelines range.
24         Therefore, Defendant’s Motion for Reduction in Sentence is Denied.
25         IT IS SO ORDERED.
26   DATED: May 29, 2020                                  ____________________________
                                                          HON. ROGER T. BENITEZ
27
                                                          United States District Court Judge
28

                                                   2
